Citation Nr: 0936359	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1963. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  This case was subsequently transferred 
to the Albuquerque, New Mexico RO.

A hearing was held before the undersigned Veterans Law Judge 
at the Albuquerque RO in December 2008.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran is claiming service connection for 
PTSD.  During the December 2008 Board hearing, he contended 
that his several in-service stressors included engaging in 
combat during a classified mission in Vietnam, fear of being 
stranded while wading in the ocean waiting to be picked up by 
the Navy off the coast while serving aboard the USS Yorktown, 
and fear of his ship becoming capsized while aboard the USS 
Tracer in 1963.  The Veteran testified that during the near 
capsizing incident on the USS Tracer, he was hit by a gear 
and injured his back.  The Veteran attributes his current 
back problems to this incident.  In addition, the Veteran 
stated that some servicemen were deployed off of the USS 
Yorktown and into Vietnam.  See Board hearing transcript, 
dated December 2008.  

Furthermore, the Veteran stated he witnessed the death of a 
soldier named "Fleming" in May 1961.  The Veteran could not 
recall the deceased soldier's first name but stated he was 
attached to either "Squadron 23 Air Anti-Submarine or 
Helicopter Anti-Submarine Squadron 4."  See Veteran's PTSD 
Statement, dated January 2007.

The U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)) and Central Area Casualty File 
(TAGCEN) were unable to verify the death of a "Lt. 
Flemming" or "Fleming" in 1961 in either of the squadrons 
mentioned by the Veteran.  The JSRRC deemed no records would 
be available to support the Veteran's contentions of his 
mission in Vietnam as it is classified and therefore, the 
stressor is non researchable.  Furthermore, the Veteran's 
contention that the USS Tracer almost capsized while he was 
aboard was non researchable as the stressor statement is a 
"'almost happened' type of event."  See JSRRC letter, dated 
October 2006.  The Board notes that no attempt has been made 
to retrieve the ship logs of the USS Yorktown and USS Tracer.

The Veteran's personnel records indicate that he was aboard 
the USS Yorktown during the period of November 1959 to 
January 1961 and aboard the USS Tracer from November 1961 to 
May 1963.  There is no evidence that the Veteran engaged in 
combat.  See Service personnel records.  The Veteran stated 
he was a storekeeper and a seaman during his time with the 
Navy.  See Board hearing transcript.  The Board notes that 
although the Veteran claimed to have entered Vietnam during 
his time on the USS Yorktown between November 1959 and 
January 1961, it is outside the Vietnam era period of 
February 28, 1961 to May 7, 1975.  See 38 C.F.R §3.2 (f) 
(2008).

According to the Veteran's service treatment records, there 
is no complaint or treatment for mental health conditions as 
a result of the stressors or for injury to the back as a 
result of the gear striking him onboard the USS Tracer.  
However, in July 1959, soon after the Veteran entered 
service, "[h]e was seen in consultation by the Psychiatric 
Service and it was their feeling that [the Veteran] was of a 
dependent type personality and that no psychotherapy was 
indicated at [the] time."  See Service treatment records, 
dated June 1959 to May 1963.  

The Veteran was first diagnosed with PTSD and depression in 
December 2005.  He has been treated with counseling and 
medication for his mental health conditions.  See VA 
treatment records, dated December 2005 to April 2007. 

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  As noted above, the 
JSRRC investigative report was provided without the ship 
logs.  Therefore, the Board finds that additional development 
is necessary to adequately address the Veteran's service 
connection claim. 

In light of his claimed in-service stressors (which 
purportedly involve combat service aboard the USS Yorktown 
and a near capsizing of the USS Tracer), the Board finds that 
a remand of the Veteran's PTSD claim is necessary.  
Specifically, on remand, the RO, through the AMC, should 
attempt to procure such ship logs. Furthermore, if such 
historical records reflect that the ships upon which the 
Veteran served engaged in combat while he served aboard the 
vessels or that the USS Tracer nearly capsized in 1963, his 
pertinent in-service stressors should be conceded. 
Additionally, he should then be afforded a relevant VA 
examination to determine whether solely those stressors which 
have been verified have caused his PTSD or any additional 
mental health conditions.

In light of the foregoing, the Board is of the opinion that a 
VA examination would be probative in ascertaining whether the 
veteran's current PTSD is etiologically to his confirmed 
stressor of participating in naval gunfire support during 
service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should attempt to obtain from the 
Modern Military Branch of the National 
Archives the deck logs and/or crew list of 
the USS Yorktown in May 1961 relating to 
the death of Lt. Flemming (or Fleming) and 
its time in Vietnam, including retrieving 
stranded soldiers off the coast of 
Vietnam.

Furthermore, obtain from the Modern 
Military Branch of the National Archives 
copies of the ship or deck logs of the USS 
Tracer for the period of January 1963 to 
May 1963 relating to a near capsizing  of 
the vessel. 

Once obtained, the copies of the logs 
should be made a part of the claims 
folder.  If these records cannot be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

2.	Following completion of the above, only if 
the AMC deems any stressor to have been 
verified, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine the presence and etiology of any 
acquired psychiatric disorders, including 
PTSD and depression. 

The AMC should identify to the VA examiner 
the stressor deemed verified by VA, and 
the VA examiner should be requested to 
identify the stressor that serves as the 
basis for any PTSD diagnosis.  The VA 
examiner should also note the diagnostic 
criteria utilized to support the diagnosis 
under DSM-IV and should comment upon what 
specific symptoms are attributable to an 
acquired psychiatric disorder and/or PTSD, 
as opposed to symptoms referable to any 
nonservice-connected disabilities (whether 
mental and/or physical).  If an acquired 
psychiatric disorder, other than PTSD is 
diagnosed, the VA examiner should provide 
an opinion as to the etiology of that 
psychiatric disorder.

The Veteran's claims files must be 
available to the VA examiner for review in 
connection with the examination. The VA 
examiner should be provided a full copy of 
this remand, and asked to indicate that he 
or she has reviewed the claims folder.

3.	Thereafter, the AMC should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claim of 
entitlement to service connection.  If the 
benefit sought remains denied, the AMC 
should issue a supplemental statement of 
the case and afford the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


